      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 1 of 19




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


   ISLAND VENTURES, LLC                                                 CIVIL ACTION


   VERSUS                                                               NO. 20-2263


   K-MAR SUPPLY II, LLC ET AL                                           SECTION: “G”(4)



                                      ORDER AND REASONS

       Before the Court is Plaintiff Island Ventures, LLC’s (“Plaintiff”) “Motion to Remand.”1

Defendants Mann+Hummel Filtration Technology US, LLC (“Mann-Hummel”), National

Automotive Parts Association (“NAPA”), and Genuine Parts Company (“Genuine”)

(collectively, “Removing Defendants”) oppose the motion. 2 Considering the motion, the

memoranda in support and in opposition, the record, and the applicable law, the Court grants the

motion to remand.

                                          I. Background

       This case arises out of two alleged engine failures on board the M/V KOBE CHOUEST,

one of which allegedly occurred while the vessel was traveling to Fourchon, Louisiana.3 Plaintiff

avers that, at the time of the alleged incidents on June 15, 2019, and July 8, 2020, the M/V KOBE

CHOUEST was owned by Plaintiff.4 Plaintiff claims that the alleged engine failures were caused



       1
           Rec. Doc. 3.
       2
           Rec. Doc. 5.
       3
           Rec. Doc. 1-3 at 6.
       4
           Id. at 6–7.

                                               1
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 2 of 19




by defective oil filters used in the port main engine. 5 Plaintiff also claims that the first incident

“set[] off the fire alarms and caus[ed] a complete engine shutdown.”6

        On July 13, 2020, Plaintiff filed this lawsuit in the 17th Judicial District Court for the

Parish of Lafourche, State of Louisiana. 7 Plaintiff names the following companies as “Product

Defendants” in the lawsuit: K-Mar Supply II, LLC (“K-Mar”), Mann-Hummel, Genuine, and

NAPA. 8 Plaintiff identifies K-Mar as a citizen of Louisiana, Mann-Hummel as a citizen of

Delaware, and NAPA and Genuine citizens of Georgia.9 Plaintiff also identifies itself as a citizen

of Louisiana. 10 In the notice of removal, Removing Defendants contend that Mann-Hummel is a

citizen of North Carolina, but Removing Defendants do not contest the citizenship of any other

party. 11

        Plaintiff alleges that as a result of the “careless, negligent, and improper defective design,

lack of warnings, defective manufacture, marketing, distribution, sale, and inspection of the

defective filters, Product Defendants herein are strictly liable to Plaintiff pursuant to the laws of

the State of Louisiana and the General Maritime Law of the United States.” 12 Specifically,

Plaintiff alleges that the Removing Defendants “designed, manufactured and/or distributed the




        5
            Id. at 7.
        6
            Id. at 6.
        7
            Rec. Doc. 1-3.
        8
            Id. at 5.
        9
            Id.
        10
             Id.
        11
             Rec. Doc. 1 at 6.
        12
             Id. at 8.

                                                  2
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 3 of 19




defective filters,” and K-Mar “marketed and sold the defective filters.”13 Plaintiff seeks damages,

costs and interest, and equitable relief.14

        Removing Defendants removed the action to this Court on August 14, 2020, pursuant to

the federal diversity jurisdiction statute Title 28, United States Code, Section 1332. 15 In the notice

of removal, Removing Defendants submit that in-state defendant K-Mar is improperly joined and

its citizenship must be disregarded pursuant to Title 28, United States Code, Section 1441(b).16

Specifically, Removing Defendants allege that “discrete and undisputed facts preclude Plaintiff’s

ability to recover any damages against the in-state defendant, K-Mar.” 17 Removing Defendants

assert that the Louisiana Products Liability Act (“LPLA”) forbids the imposition of tort liability

on K-Mar because K-Mar does not qualify as a manufacturer pursuant to the LPLA. 18

        In the notice of removal, Removing Defendants further allege that Louisiana law also

shields non-manufacturer sellers from liability from damages for negligence unless the seller

“knew or should have known that the product sold was defective.” 19 Removing Defendants claim

that “[Plaintiff] cannot establish that K-Mar knew or should have known that the product sold

was defective; thus K-Mar cannot possibly be liable for damages in negligence.” 20 For these

reasons, Removing Defendants argue that K-Mar, the sole in-state defendant, was improperly


        13
             Id.
        14
             Id. at 9.
        15
             Rec. Doc. 1.
        16
             Id. at 2–5.
        17
             Id. at 5.
        18
             Id.
        19
             Id.
        20
             Id.

                                                  3
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 4 of 19




joined and should not be considered for purposes of establishing diversity jurisdiction. 21

       On September 11, 2020, Plaintiff filed the instant motion to remand this action to the 17th

Judicial District Court for Lafourche Parish, Louisiana. 22 Removing Defendants filed an

opposition to the motion on September 29, 2020.23 Plaintiff replied on October 6, 2020. 24

                                        II. Parties’ Arguments

A.     Plaintiff’s Motion to Remand

       Plaintiff offers two related arguments in support of remand. First, Plaintiff contends that

since the claims central to this lawsuit are maritime in nature, it is entitled to maintain its action

in state court pursuant to the “saving-to-suitors” clause, codified at Title 28, United States Code,

Section 1333(1). 25 Plaintiff asserts that the petition alleges in personam products liability claims

that satisfy the two-part test for determining the applicability of maritime jurisdiction announced

by the Supreme Court in Grubart. 26 According to Plaintiff, the saving-to-suitors clause of 28

U.S.C. § 1333 preserves the right to have a state court adjudicate maritime causes of action in an

in personam proceeding. 27 Plaintiff relies on Fifth Circuit precedent in In re Dutile to argue that

these general maritime law claims brought in state court are not removable under 28 U.S.C.




       21
            Id. at 2–5.
       22
            Rec. Doc. 3.
       23
            Rec. Doc. 5.
       24
            Rec. Doc. 7-1.
       25
            Rec. Doc. 3-1 at 3–6.
       26
         Id. at 3 (citing Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995));
       see also id. at 6.
       27
            Id. at 5.

                                                     4
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 5 of 19




§ 1333 absent an independent basis for federal jurisdiction.28

       Second, Plaintiff argues that in-state defendant K-Mar was not improperly joined to the

lawsuit and K-Mar’s presence in the lawsuit destroys complete diversity. 29 Plaintiff asserts that

the petition sets forth a maritime products liability claim governed by Section 402A of the

Restatement of Torts (Second) (“Restatement”). 30 Plaintiff contends that unlike the LPLA, the

Restatement does not proscribe tort liability for “pure” sellers of defective products who do not

promote the product as their own or exercise control over the characteristics of the product.31

Plaintiff argues that since state law conflicts with the Restatement, the Court should apply the

Restatement’s rules to find that K-Mar could be found liable and therefore was not improperly

joined. 32 In the alternative, Plaintiff contends that even if the LPLA governs this action,

Removing Defendants “have not satisfied their burden to prove that [Plaintiff] could never make

a recovery against K-Mar, so as to be entitled to removal.” 33

B.     Removing Defendants’ Arguments in Opposition

       In opposition, Removing Defendants first challenge Plaintiff’s assertion that the saving-

to-suitors clause of 28 U.S.C. § 1333 prohibits the removal of maritime actions without an

independent basis for federal jurisdiction.34 Specifically, Removing Defendants contend that this




       28
            Id. at 5–6.
       29
            Id. at 6–12.
       30
            Id. at 7–8.
       31
            Id. at 8.
       32
            Id. at 8–9.
       33
            Id. at 10.
       34
            Rec. Doc. 5 at 1–2.

                                                5
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 6 of 19




is an unsettled area of law within the Fifth Circuit. 35

       Removing Defendants then argue that “Plaintiff asserts product liability claims under both

the [LPLA] and general maritime law.” 36 Removing Defendants contend that in this case, an

independent basis for federal jurisdiction over Plaintiff’s state law claim exists pursuant to the

diversity jurisdiction statute 28 U.S.C. § 1332. 37 Removing Defendants aver that the amount in

controversy and complete diversity requirements for removal are satisfied, reasserting that in-

state defendant K-Mar was improperly joined in this action. 38 For the same reasons set forth in

the notice of removal, Removing Defendants argue that recovery against K-Mar is precluded by

the LPLA. 39

       Removing Defendants also argue that this case presents a novel issue regarding whether

strict liability or the negligence standard governs the liability of nonmanufacturing product sellers

in general maritime law. 40 Removing Defendants contend that “novel issues of general maritime

law weigh in favor of federal jurisdiction.” 41

       Finally, Removing Defendants note that “[s]hortly after undertaking representation and

attempting to contact K-Mar, [d]efense counsel learned that one of K-Mar’s owners and counsel’s

contact was employed by Plaintiff or a business entity substantially related to Plaintiff.”42 For this


       35
            Id.
       36
            Id. at 3 (emphasis omitted).
       37
            Id. at 3–4.
       38
            Id. at 3.
       39
            Id. at 3–4.
       40
            Id. at 4–5.
       41
            Id. at 4.
       42
            Id. at 7.

                                                  6
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 7 of 19




reason, Removing Defendants ask that the Court delay its decision to allow time for Removing

Defendants to conduct jurisdictional discovery and “depose K-Mar to further explore the issue of

fraudulent joinder.”43

C.     Plaintiff’s Arguments in Further Support of Remand

       In reply, Plaintiff denies Removing Defendants’ claim that the petition involves both a

general maritime law claim and a state law claim, asserting that the petition presents “exclusively

maritime” claims. 44 Plaintiff restates that in maritime products liability cases, “a plaintiff can

maintain a cause of action against a non-manufacturing seller that places a defective product into

the stream of commerce,” and that inconsistent law under the LPLA does not provide a basis for

removal. 45 Plaintiff also contends that Removing Defendants’ argument that the uncertainty of

the applicability of strict liability for sellers under general maritime law is misplaced. 46 Finally,

Plaintiff argues that jurisdictional discovery is unnecessary in this case. 47

                                             III. Legal Standard

A.     Diversity Jurisdiction and the Forum Defendant Rule

        “Federal courts are courts of limited jurisdiction. They possess only the power authorized

by [the] Constitution and statute, which is not to be expanded by judicial decree.” 48 Pursuant to

the removal statute, a defendant may remove a state civil court action to federal district court if




       43
            Id.
       44
            Rec. Doc. 7-1 at 1.
       45
            Id. at 6.
       46
            Id. at 7.
       47
            Id. at 8.
       48
            Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted).

                                                         7
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 8 of 19




the federal court has original jurisdiction over the action. 49 A federal court has subject matter

jurisdiction over an action under 28 U.S.C. § 1332 “where the matter in controversy exceeds the

sum or value of $75,000” and the action “is between citizens of different states.” 50 “When

removal is based on diversity of citizenship, diversity must exist at the time of removal.” 51 The

removing party bears the burden of demonstrating that federal jurisdiction exists by a

preponderance of the evidence.52 Moreover, the removal statute must be strictly construed, and

“any doubt about the propriety of removal must be resolved in favor of remand.” 53

       Pursuant to 28 U.S.C. § 1441, an action that is otherwise removable based solely on

diversity “may not be removed if any of the parties in interest properly joined and served as

defendants is a citizen of the State in which such action is brought.” 54 This limitation is often

referred to as the “forum defendant rule.” 55 A violation of the forum defendant rule renders

removal procedurally defective. 56




       49
            28 U.S.C. § 1441(a); Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002).
       50
            28 U.S.C. § 1332(a)(1).
       51
         Texas Beef Grp. v. Winfrey, 201 F.3d 680, 686 (5th Cir. 2000) (citing 14B Charles Alan Wright, Arthur
       R. Miller, & Edward H. Cooper, Federal Practice and Procedure § 3723 (1998 ed.)).
       52
            See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
       53
         Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007) (internal citation omitted); see
       also Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
       54
            28 U.S.C. § 1441(b)(2).
       55
            See In re 1994 Exxon Fire Chem. Fire, 558 F.3d 378, 391 (5th Cir. 2009).
       56
            Id. at 392–94.

                                                        8
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 9 of 19




B.      Improper or “Fraudulent” Joinder 57

        In this case, the parties do not dispute that K-Mar is a citizen of Louisiana, and its presence

in the suit destroys complete diversity of citizenship and violates the forum defendant rule.

Despite the presence of a non-diverse, forum defendant in this lawsuit, Removing Defendants

argue that removal is proper because Plaintiff has fraudulently joined K-Mar in this suit. 58

        “The fraudulent joinder doctrine ensures that the presence of an improperly joined, non-

diverse defendant does not defeat federal removal jurisdiction premised on diversity.” 59 The party

asserting improper joinder “bears a heavy burden of proving that joinder of the in-state party was

improper.” 60 The Fifth Circuit has long recognized two methods of improper joinder: (1) actual

fraud in the pleading of jurisdictional facts, and (2) the inability of the plaintiffs to plead a cause

of action against the non-diverse defendants in state court. 61 In this case, Removing Defendants

allege that K-Mar is improperly joined because Plaintiff cannot plead a cause of action against

K-Mar. 62

        In Smallwood v. Illinois Central Railroad Co., the Fifth Circuit stated that “the test for

fraudulent joinder is whether the defendant has demonstrated that there is no possibility of

recovery by the plaintiff against an in-state defendant, which stated differently means that there

is no reasonable basis for the district court to predict that the plaintiff might be able to recover


        57
          The Fifth Circuit refers to “fraudulent joinder” as “improper joinder.” See Melder v. Allstate Corp., 404
        F.3d 328, 329 (5th Cir. 2005). However, the term “fraudulent joinder” is still used in many Fifth Circuit
        cases. See, e.g., Crockett v. R.J. Reynolds Tobacco Co., 436 F.3d 529, 532 (5th Cir. 2006).
        58
             Rec. Doc. 5 at 3.
        59
             Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009) (internal citations omitted).
        60
             Smallwood v. Illinois Central Railroad Co., 385 F.3d 568, 574 (5th Cir. 2004).
        61
             Crockett, 436 F.3d at 532 (internal citations omitted).

        62
             Add cite to removal notice

                                                           9
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 10 of 19




against an in-state defendant.”63 District courts may assess whether a plaintiff has “a reasonable

basis of recovery” in either of two ways. 64 First, “[t]he court may conduct a Rule 12(b)(6)-type

analysis, looking initially at the allegations of the complaint to determine whether the complaint

states a claim [] against the in-state defendant.”65 Second, in rare cases, if “a plaintiff has stated

a claim, but has misstated or omitted discrete facts that would determine the propriety of joinder

. . . the district court may, in its discretion, pierce the pleadings and conduct a summary inquiry.” 66

        If a court decides to “pierce the pleadings” when assessing a claim of improper joinder, it

may “consider summary-judgment-type evidence in the record, but must also take into account

all unchallenged factual allegations, including those alleged in the complaint, in the light most

favorable to the plaintiff,” and resolve “[a]ny contested issues of fact and any ambiguities of []

law” in the plaintiff’s favor.67 However, a court does not assess “whether the plaintiff will actually

or even probably prevail on the merits of the claim,” but only determines whether there is “a

possibility that the plaintiff might do so.” 68 In other words, where courts choose to pierce the

pleadings, the party asserting fraudulent joinder must provide evidence that “negate[s] the

possibility” that the non-diverse party may be held liable. 69 The Fifth Circuit has stated that

district courts should look at summary-judgment-type evidence at this stage of the proceedings

only in those cases, “hopefully few in number, in which a plaintiff has stated a claim, but has


        63
             Smallwood, 385 F.3d at 573.
        64
             Id.
        65
             Id.
        66
             Id.
        67
             Travis v. Irby, 326 F.3d 644, 648–49 (5th Cir. 2003).
        68
             Guillory v. PPG Indus., Inc., 434 F.3d 303, 308–09 (5th Cir. 2005).
        69
             Travis, 326 F.3d at 650.

                                                         10
       Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 11 of 19




misstated or omitted discrete facts that would determine the propriety of joinder.”70 Even in such

cases, the district court’s decision to pierce the pleadings and conduct a summary inquiry is within

in its discretion. 71

                                                    III. Analysis

A.      Whether Plaintiff’s Claims are Governed by General Maritime Law

        At the outset, the parties dispute the nature of Plaintiff’s claims in the instant action.

Plaintiff asserts that “the claims involved in this lawsuit are exclusively maritime.” 72 In contrast,

Removing Defendants suggest that Plaintiff brings two claims: one subject to general maritime

law and a second state law claim governed by the LPLA. 73

        The Court finds that Plaintiff’s claims against K-Mar lie in admiralty and are all subject

to general maritime law. Plaintiff states in the petition that it brings product liability claims

“pursuant to the laws of the State of Louisiana and the General Maritime Law of the United

States.” 74 Nevertheless, Plaintiff clearly invokes admiralty jurisdiction pursuant to 28 U.S.C.

§ 1333. 75 Additionally, Plaintiff satisfies the “location” and “connection with maritime activity”

requirements for admiralty jurisdiction.76

        “With admiralty jurisdiction comes the application of substantive admiralty law.” 77 “For


        70
             Smallwood, 385 F.3d at 573.
        71
             Id.
        72
             Rec. Doc. 7-1 at 1.
        73
             See Rec. Doc. 5 at 2–3.
        74
             Rec. Doc. 1-2 at 8.
        75
             Id. at 6.
        76
             See Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 534 (1995).
        77
             East River S.S. Corp v. Transamerica Delaval, Inc., 476 U.S. 858, 864 (1986) (internal citations omitted).

                                                          11
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 12 of 19




claims brought in admiralty, “[a]bsent a relevant statute, the general maritime law, as developed

by the judiciary, applies.”78 In East River S.S. Corp. v. Transamerica Delaval, Inc., the Supreme

Court “recogniz[ed] products liability, including strict liability, as part of the general maritime

law.” 79 Accordingly, the Court concludes that Plaintiff’s product liability claims are governed by

general maritime law.

B.     Whether the Saving-to-Suitors Clause of 28 U.S.C. § 1333 Prohibits Removal Absent
       an Independent Basis for Federal Jurisdiction

       Having established that Plaintiff brings its claim under general maritime law, the Court

must now address whether the saving-to-suitors clause of 28 U.S.C. § 1333 prohibits removal of

general maritime claims absent an independent basis for federal jurisdiction. Plaintiff contends

that the savings-to-suitors clause prohibits the removal of general maritime law claims brought

in state court absent a jurisdictional basis independent of the federal court’s admiralty

jurisdiction. 80 Removing Defendants counter that “[t]he Fifth Circuit has yet to provide an answer

as to whether a ‘savings-to-suitors’ case can be removed without a separate, independent basis

for federal jurisdiction.”81

       Article III of the U.S. Constitution extends the judicial power of the United States to “all

Cases of admiralty and maritime Jurisdiction.” 82 Congress first codified this jurisdictional grant

in the Judiciary Act of 1789, which provides:

       That the district courts shall have, exclusively of the courts of the several States
       . . . exclusive original cognizance of all civil causes of admiralty and maritime

       78
            Id.
       79
            Id. at 865.
       80
            Rec. Doc. 3-1 at 5–6.
       81
            Rec. Doc. 5 at 2.
       82
            U.S. Const., Art. III, § 2.

                                                12
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 13 of 19




       jurisdiction . . . within their respective districts as well as upon the high seas;
       saving to suitors in all cases, the right of a common law remedy, where the
       common law is competent to give it. 83

That last sentence, commonly referred to as the saving-to-suitors clause, has been reworded over

the years, but “its substance has remained largely unchanged.”84 Today, 28 U.S.C. § 1333(1)

provides that the district courts shall have original jurisdiction over “[a]ny civil case of admiralty

or maritime jurisdiction, saving to suitors in all cases all other remedies to which they are

otherwise entitled.” 85

       In Romero v. Int’l Terminal Operating Co., the United States Supreme Court held that if

a maritime plaintiff sues in state court seeking common-law remedies, the case falls within the

saving-to-suitors clause’s “exception” to federal jurisdiction. 86 The Supreme Court also rejected

the argument that saving clause claims fall within “the laws of the United States” for purposes of

federal question jurisdiction pursuant to 28 U.S.C. § 1331. 87 Following Romero, federal courts

continued to hold that saving clause claims cannot be removed from state court unless there is an

independent basis for federal jurisdiction.88


       83
            Ch. 20, § 9, 1 Stat. 73.
       84
         Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 443–44 (2001); see also 28 U.S.C. § 1333 (“The
       district courts shall have original jurisdiction, exclusive of the courts of the States, of: (1) [a]ny civil case
       of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they are
       otherwise entitled . . . .”).
       85
            28 U.S.C. § 1333(1).
       86
         See 358 U.S. 354, 362 (1959) (maritime actions seeking common-law remedies fell within the saving-to-
       suitors clause and were “traditionally administered by common-law courts of the original States”); Barker
       v. Hercules Offshore, Inc., 713 F.3d 208, 222 (5th Cir. 2013) (“However, admiralty jurisdiction is not
       present in this suit because Barker filed in state court, therefore invoking the saving-to-suitors exception to
       original admiralty jurisdiction.”).
       87
            Romero, 358 U.S. at 360.
       88
         See, e.g., Gaitor v. Peninsular & Occidental Steamship Co., 287 F.2d 252, 255 (5th Cir. 1961) (holding
       that Romero “made clear that except in diversity cases, maritime litigation brought in state courts could not
       be removed to the federal courts.”); Bisso Marine Co., Inc. v. Techcrane Intern., LLC, No. 14-0375, 2014
       WL 4489618, at *3 (E.D. La. Sept. 10, 2014) (stating that “[f]or more than 200 years,” a maritime action
                                                         13
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 14 of 19




       However, following Congress’s December 2011 amendment to the general removal

statute, 28 U.S.C. § 1441, some district courts changed course to hold that the amendment

rendered saving clause claims freely removable under 28 U.S.C. § 1441. 89 For example, in Ryan

v. Hercules Offshore, Inc., a district court in the Southern District of Texas held that the amended

statute allows removal of maritime claims over which the Court has original jurisdiction,

notwithstanding the saving-to-suitors clause. 90 Nevertheless, following the 2011 amendment,

every district judge in the Eastern District of Louisiana to consider this issue, including the

undersigned Chief United States District Judge, maintained that general maritime law claims are

not removable under § 1333 as part of the original jurisdiction of the court absent an independent

basis for federal jurisdiction. 91 Most recently, in Darville v. Tidewater Marine Serv., Inc., this

Court surveyed the history of the Judiciary Acts of 1789 and 1875 and expressly rejected the

reasoning in Ryan in light of the “long history of maritime removal jurisdiction.”92


       brought in state court was not removable to federal court “based on admiralty jurisdiction alone.”).
       89
          See, e.g., Ryan v. Hercules Offshore, Inc., 945 F. Supp. 2d 772, 778 (S.D. Tex. 2013); Exxon Mobil Corp.
       v. Starr Indem. & Liab. Co., No. H-14-1147, 2014 WL 2739309, *2 (S.D. Tex. June 17, 2014) (Atlas, J),
       remanded on other grounds on reconsideration, 2014 WL 4167807 (S.D. Tex. Aug. 20, 2014); Provost v.
       Offshore Service Vessels, LLC, No. 14-89-SDD-SCR, 2014 WL 2515412, *3 (M.D. La. June 4, 2014) (Dick,
       J); Carrigan v. M/V AMC AMBASSADOR, No. H-13-03208, 2014 WL 358353, *2 (S.D. Tex. Jan. 31, 2014)
       (Werlein, J); Bridges v. Phillips 66 Co., No. 13-477-JJB-SCR, 2013 WL 6092803, *5 (M.D. La. Nov. 19,
       2013) (Brady, J); Wells v. Abe's Boat Rentals Inc., No. H-13-1112, 2013 WL 3110322, *3 (S.D. Tex. June
       18, 2013) (Rosenthal, J).
       90
            Ryan, 945 F. Supp. 2d at 778.
       91
         Parish v. BEPCO, L.P., No. 13-6704, 2015 WL 4097062 (E.D. La. July 7, 2015) (Brown, J.). See Wright
       and Miller, 14A Fed. Prac. & Proc. § 3674 (4th ed.) (“Several district courts that have considered the issue
       since have followed the reasoning of the Ryan court, but a majority have proffered reasons why admiralty
       jurisdiction does not independently support removal.”). See also Yavorsky v. Felice Navigation, Inc., 2014
       WL 5811699, *5 (E.D. La. Nov. 7, 2014) (Lemmon, J); Henry J. Ellender Heirs, LLC v. Exxon Mobil Corp.,
       42 F. Supp. 2d 812, 2014 WL 4231186, *6 (E.D. La. Aug. 26, 2014) (Fallon, J); Bisso Marine Co., Inc. v.
       Techcrane Intern., LLC, 2014 WL 4489618, *4 (E.D. La. Sep. 10, 2014) (Feldman, J); Riley v. Llog
       Exploration Co. LLC, 2014 WL 4345002, *3 (E.D. La. Aug. 28, 2014) (Milazzo, J); Gregoire v. Enter.
       Marine Servs., LLC, No. 14-840, 2014 WL 3866589, at *3 (E.D. La. Aug. 6, 2014) (Duval, J.); Grasshopper
       Oysters, Inc. v. Great Lakes Dredge & Dock, LLC, 2014 WL 3796150, *2 (E.D. La. July 29, 2014)
       (Berrigan, J); Perrier v. Shell Oil Co., 2014 WL 2155258, *3 (E.D. La. May 22, 2014) (Zainey, J).
       92
            See Darville v. Tidewater Marine Serv., Inc., No. CV 15-6441, 2016 WL 1402837 (E.D. La. Apr. 11,
                                                      14
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 15 of 19




       While Removing Defendants are correct that the Fifth Circuit has not directly addressed

the removal issue in light of the 2011 amendment, the Fifth Circuit has acknowledged that “[t]he

vast majority of district courts considering this question have maintained that such lawsuits are

not removable.”93 Even Judge Gray Miller—the presiding judge in the Ryan case—issued a later

decision concluding that the saving-to-suitors clause prevents removal of maritime cases absent

an independent basis of jurisdiction. 94 This Court follows its prior reasoning, as well as the

majority position amongst district courts, to once again hold that general maritime law claims are

not removable under 28 U.S.C. § 1333 absent an independent basis of federal jurisdiction.95

C.      Whether there is an Independent Basis for Federal Jurisdiction in this Case

       Because the Court maintains that an independent basis for federal jurisdiction is required

for removal of general maritime actions, the Court must now determine whether an independent

basis for federal jurisdiction exists in this case. In the notice of removal, Removing Defendants

assert that an independent basis for federal jurisdiction under 28 U.S.C. § 1332 exists because the

parties are diverse and the amount in controversy exceeds $75,000. 96 Plaintiff argues that

independent diversity jurisdiction does not exist because K-Mar is a properly joined, non-diverse,

forum defendant. 97 In opposition, Removing Defendants contend that K-Mar was improperly




       2016) (Brown, J.).
       93
         Sangha v. Navig8 Shipmanagement Private, Ltd., 882 F.3 96, 100 (5th Cir. 2018) (internal citations
       omitted).
       94
            See Sanders v. Cambrian Consultants America, Inc., 132 F. Supp. 3d 853 (S.D. Tex. 2015).
       95
            See Darville, 2016 WL 1402837 at *8; Parish, 2015 WL 4097062 at *18.
       96
            See generally Rec. Doc. 1.
       97
            Rec. Doc. 3-1 at 6–9.

                                                       15
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 16 of 19




joined in this action and the remaining parties are diverse.98

       Removing Defendants do not assert that there is actual fraud in the pleading of

jurisdictional facts. 99 Rather, Removing Defendants argue that “discrete and undisputed facts

preclude Plaintiff’s ability to recover any damages against the in-state defendant, K-Mar.”100

Accordingly, to determine whether K-Mar was properly joined in the instant action, the Court

must determine whether Plaintiff has “a reasonable basis of recovery” against K-Mar.101

Additionally, as discussed supra, Plaintiff’s product liability claims are governed by general

maritime law. Thus, the Court applies the principles of general maritime law to conduct this

inquiry.

       Here, the parties dispute whether the Restatement or the LPLA provisions regarding

liability for a nonmanufacturer seller govern in general maritime law. Plaintiff argues that the

Restatement governs in general maritime law, and the Restatement provides that nonmanufacturer

sellers such as K-Mar can be held liable for harm caused by a defective product placed in the

stream of commerce. 102 Plaintiff therefore contends that pursuant to general maritime law, K-Mar

may be held liable and is properly joined.103 Removing Defendants counter that K-Mar cannot be

held liable because the LPLA—which Removing Defendants suggest may apply in general

maritime law—does not allow a cause of action against nonmanufacturing sellers. 104


       98
            Rec. Doc. 5 at 3.
       99
            Rec. Doc. 1 at 3.
       100
             Id. at 5.
       101
             Smallwood, 385 F.3d at 573.
       102
             Rec. Doc. 3-1 at 7–8.
       103
             Id.
       104
             Rec. Doc. 5 at 3–7.

                                                16
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 17 of 19




       Neither party contends that K-Mar falls under the LPLA’s definition of “manufacturer.”105

Accordingly, whether there is a possibility of recovery by Plaintiff against K-Mar hinges on

whether the Court applies the LPLA or the Restatement to determine whether there is a reasonable

basis for recovery against K-Mar. In Transco Syndicate No. 1, Ltd. V. Bollinger Shipyards, Inc.,

another section of this Court recognized that “[t]he Supreme Court and the Fifth Circuit have

applied Section 402A of the Restatement of Torts (Second) to maritime products liability

cases.” 106 Nevertheless, some sections of this Court have continued to apply the LPLA’s

provisions only to the extent that they do not conflict with the Restatement. 107 Additionally, recent

caselaw from other sections of this Court suggests that the LPLA may apply only under even

narrower circumstances where it serves to supplement the Restatement by filling a gap in general

maritime law. 108

       In this case, the LPLA does not apply because its provisions conflict with the Restatement.

While the LPLA “does not provide a cause of action against sellers of products not falling under

       105
             See Ayala, 569 F. App’x at 245.
       106
          1 F. Supp. 2d. 608, 613 (E.D. La. 1998) (Vance, J.) (citing Saratoga Fishing Co. v. J.M. Martinac &
       Co., 520 U.S. 875, 879; Vickers v. Chiles Drilling Co., 822 F.2d535, 538 (applying the Restatement
       (Second) of Torts § 402A to a design defect case); Theriot v. A.S.W. Well Service, Inc., No. Civ.A. 89–3687,
       1992 WL 349664, *1 (E.D.La. Nov.17, 1992) (“The United States Court of Appeals for the Fifth Circuit
       has consulted state laws and the Restatement of Torts to provide the proper framework [for maritime
       products liability law.]”)); see also 1 Thomas J. Schoenbaum, ADMIRALTY AND MARITIME LAW §
       5–7 (5th ed. 2012) (“The applicable substantive law of products liability in admiralty is Section 402A of
       the Restatement (Second) of Torts.”).
       107
          See, e.g., Penn Mar., Inc. v. Rhodes Elec. Servs., Inc., No. CIV.A. 11-02761, 2012 WL 3027937, at *2
       (E.D. La. July 24, 2012) (Berrigan, J.); Transco, 1 F. Supp 2d. at 614.
       108
          See Parekh v. Argonautica Shipping Investments B.V., No. CV 16-13731, 2017 WL 3456300, at *2 (E.D.
       La. Aug. 11, 2017) (Morgan, J.) (“A court may supplement general maritime law with state law under three
       conditions: ‘(1) where there is no applicable admiralty rule; (2) where local and state interests predominate;
       and (3) where the uniformity principle is not crucial.’”); Matter of Am. River Transportation, Co., LLC, No.
       CV 18-2186, 2019 WL 2847702, at *3 (E.D. La. July 2, 2019) (Lemmon, J.) (“[W]hile there is some
       authority that the LPLA may be applied to maritime actions when its provisions do not conflict with Section
       402A of the Restatement (Second) of Torts, see Transco, 1 F. Supp. 2d at 614, a recent case from this district
       analyzed the question, and determined that there is no basis to supplement the general maritime law of
       products liability with the LPLA.”).

                                                       17
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 18 of 19




the LPLA’s definition of ‘manufacturer’,”109 the Restatement provides that sellers of products are

“subject to liability” for physical harm caused to the ultimate consumer or his property.110

Because the LPLA does not apply where it conflicts with the Restatement, the Court applies the

Restatement to find that Plaintiff has “a reasonable basis of recovery” against K-Mar and that K-

Mar is properly joined in this action. 111 The presence of K-Mar in the lawsuit destroys complete

diversity. As a result, the Court concludes that no independent basis for federal subject matter

jurisdiction exists and remands this case to state court. 112




       109
             Ayala v. Enerco Group, Inc., 569 F. App’x 241, 245 (5th Cir. 2014).
       110
             Restatement (Second) of Torts § 402A.
       111
           Smallwood, 385 F.3d at 573. To the extent that there is any uncertainty about the applicability of the
       strict liability standard to nonmanufacturing sellers under general maritime law, the Court is also not
       persuaded by Removing Defendants’ argument that “novel issues of general maritime law weigh in favor
       of federal jurisdiction.” Notably, Removing Defendants fail to cite any authority to support this assertion.
       More fundamentally, Removing Defendants’ assertion is mistaken: The saving-to-suitors clause is a
       congressional mandate that allows maritime plaintiffs to elect to proceed in state court and pursue common
       law remedies; the Court does not have discretion to maintain jurisdiction over an admiralty case where the
       plaintiff has elected to proceed in state court and there is no independent basis for federal jurisdiction.
       Additionally, the improper joinder standard requires only a “reasonable basis for recovery” against a
       defendant; it does not matter whether it is likely that the plaintiff will prevail on that claim. Finally, the
       petition in this case does not expressly eschew a negligence, rather than strict liability, claim against K-Mar.
       112
          The Court denies Removing Defendants’ request to conduct jurisdictional discovery in this matter
       because Removing Defendants fail to show how jurisdictional discovery is necessary to resolve the issue of
       improper joinder.

                                                        18
      Case 2:20-cv-02263-NJB-KWR Document 11 Filed 10/26/20 Page 19 of 19




                                        V. Conclusion

       Considering the foregoing reasons, the Court finds that forum defendant K-Mar was

properly joined in this action. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Island Ventures, LLC’s “Motion to Remand”

is GRANTED. The above-captioned matter is remanded to the 17th Judicial District Court for

the Parish of Lafourche, State of Louisiana.
                                               26th
       NEW ORLEANS, LOUISIANA, this ____ day of October, 2020.




                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




                                               19
